Citation Nr: 9935202	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right thoracic 
scoliosis.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for dysthymia, also 
claimed as chronic fatigue syndrome, also claimed as due to 
an undiagnosed illness claimed as a residual to service in 
the Persian Gulf.

5.  Entitlement to service connection for bronchitis, also 
claimed as a chest and/or breathing difficulties, to include 
due to an undiagnosed illness claimed as a residual of 
service in the Persian Gulf.

6.  Entitlement to service connection for a disability 
manifested by blackouts, to include due to an undiagnosed 
illness claimed as a residual of service in the Persian Gulf.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a chronic skin 
disorder, to include due to an undiagnosed illness claimed as 
residual to service in the Persian Gulf.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
February 1993, to include service in the Southwest Asian 
Theater of Operations during the Persian Gulf War.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California. 

For reasons that will be set forth in a Remand at the end of 
the decision below, the question of the veteran's entitlement 
to service connection for PTSD is being deferred pending 
additional development.  A decision on the veteran's claim 
for service connection for dysthymia also claimed as chronic 
fatigue syndrome is being deferred on the basis that the 
claim is inextricably intertwined with the claim for service 
connection for PTSD.



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between service 
and any current right thoracic scoliosis.

2.  There is no competent evidence of a nexus between service 
and any current bilateral knee disorder.

3. There is no competent evidence of record that the veteran 
currently has bronchitis or any other respiratory disorder 
which had its onset in or is otherwise related to his 
military service.

4.  The veteran has presented no objective evidence of 
current chronic disability manifested by blackouts due to an 
undiagnosed illness.

5. There is no competent evidence of current bilateral 
defective hearing.

6. There is no competent evidence showing that tinnitus was 
present in service, or is otherwise of service origin.

7.  The veteran has presented no objective evidence of a 
current disability involving the skin.

8.  The veteran served in the Persian Gulf and has been given 
the diagnosis of PTSD, based on  inservice stressors.  


CONCLUSIONS OF LAW

1.  The claim of service connection for right thoracic 
scoliosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The claim of service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The claim of service connection for bronchitis, also 
claimed as chest and/or breathing difficulties, due to 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4. The claim of service connection for a disability due to 
undiagnosed illness, manifested by blackouts, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5. The claim for service connection for bilateral defective 
hearing is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6. The claim for service connection for chronic tinnitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7. The claim of service connection for a skin disorder, also 
claimed as a result of undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8. The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability 
resulting in personal injuries suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.306 (1999).  Regulations also provide that service 
connection may be granted for disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection, the evidence must demonstrate the 
existence of a current disability and a causal relationship 
between that disability and military service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b).  If so, the claim is 
denied; if the evidence is in support of a claim, or is in 
relative equipoise, the claim is allowed.  Id.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (1999).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, how remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis, including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not shown to be chronic or the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

For service members who served in the Southwest Asia Theater 
of Operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifested during 
active service in the Southwest Asia Theater of Operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and, provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," and the medical sense of objective evidence 
perceptible to an examining physician, and, other, nonmedical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs and symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs and symptoms, 
neuropsychological signs and symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs and symptoms, cardiovascular signs and 
symptoms, abnormal weight loss, and menstrual disorders.  
38 C.F.R. § 3.317(b) (1999).  



Well-Grounded Claims

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of § 5107(b)."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of evidence pertaining to that claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 38 U.S.C.A. 
§§ 5107(a).  

In order for a  claim for service connection to be well 
grounded, there must be:  (1)  Competent evidence of a 
current disability (a medical diagnosis); (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence, depending on the circumstances); 
and, (3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1)  Active military, naval or air service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and, (4) a nexus between the 
chronic disability and the undiagnosed illness.  It is, of 
course, possible to arrive at different statements of the  
necessary elements of the claim, consisting of more than four 
elements (e.g., by treating the requirements of chronicity or 
incapability of diagnosis as separate elements).  VAOPGCPREC 
4-99 (1999).  



Scoliosis

A review of the service medical records reflects that the 
veteran was seen on several occasions for complaints of back 
pain.  At the time of one such visit on September 29, 1990, 
he complained of back pain that followed his exiting a bus.  
He was given an assessment of lumbar strain.  At the time of 
another visit on October 1, 1990, he was given an assessment 
of mechanical back pain.

When he was seen in the physical therapy clinic on October 2, 
1999, it was reported he had had low back pain since getting 
off a bus on September 26, 1990 (this was a day several days 
following his entrance onto active service on September 20).  
It was indicated there was no history of same.  It was noted 
there had been previous neck problems.  An assessment was 
made of lumbosacral strain.  He was subsequently seen on 
other occasions in the physical therapy clinic.  On one such 
visit in mid-October 1990, the assessment was mechanical low 
back pain.  He was not to do any physical training or lifting 
over 15 pounds for five days.

At the time of another visit to the physical therapy clinic 
on October 31, 1990, it was noted that he was doing well 
until a run the previous day.  Then, his low back pain 
reportedly returned.  On observation, there was good range of 
motion.  The assessment was chronic back pain.  He was to 
return to duty.

At the time of a visit to a service department health clinic 
in May 1991, he was seen for a chief complaint of back pain 
of eight months' duration.  He stated that X-rays taken eight 
months previously showed curvature of the spine.  He 
indicated he had not been able to lift heavy weights since 
that time and he stated the back hurt when bending or 
performing everyday duties.  He reported that he was run over 
by another soldier on foot while in basic training.  There 
had been no recent trauma.  There was no family history of 
scoliosis.  Clinical examination findings were essentially 
unremarkable.  X-ray studies reportedly showed mild thoracic 
scoliosis and mild to moderate lumbar scoliosis.  

He was seen on a few occasions in June 1991.  On June 20, 
1991, he was given an assessment of scoliosis.  

At the time of a follow-up visit in July 1991, he was 
reported as still experiencing pain in the upper back and the 
lower back.  He was on profile status and was not doing any 
physical training.  He had done physical therapy, but 
indicated this did not help.  The assessment was possible 
scoliosis.  Notation was made that he was returned to duty, 
but was not to do any physical training.  

The veteran was evaluated in the orthopedic clinic of the 
service department facility on July 22, 1991.  He complained 
of upper back pain since joining the Army in September 1990.  
It was noted that he had been found to have scoliosis in 
early 1991.  He had received treatment, but the pain had not 
gotten any better.  He described the pain as constant and as 
increasing on activity.  The only relief was bed rest.  Old 
X-ray studies were not available.  It was indicated that he 
did not have scoliosis or kyphosis by X-ray, but he was 
described as symptomatic.

A bone scan done on July 25, 1991, resulted in the conclusion 
of "mildly abnormal study consistent with degenerative disc 
disease."  

On one occasion in June 1992, the veteran complained of 
mechanical back pain of two days' duration.  He gave a 
history of back pain since basic training.  He denied any 
trauma or injury.  On examination of the back, there was no 
malalignment.  There was no deformity.  He had a good range 
of motion.  There was tenderness to palpation.  The 
assessment was thoracic back sprain.  He was given  
medication and was not to lift, push, or pull anything more 
than 20 pounds through June 18, 1992.  He was to return as 
necessary. 

The record reflects that he was not seen for any back 
problems during the remainder of active service.  

VA accorded the veteran an orthopedic examination in February 
1995.  He reported an onset of back pain in basic training.  
He stated he injured his back on the first day of basic 
training when other soldiers trampled over him getting off a 
bus.  He stated that he saw a physician at the time who put 
him on modified activity for a short time, although he was 
returned to his unit.  He reported a later episode in 1990 
when a missile fell on his back.  He stated this happened 
while he was serving in the Persian Gulf.  He was seen in the 
medic's tent at that time and was given Motrin and once again 
placed on modified duty.

Currently, he complained that his back was painful.  He 
stated that he sought chiropractic treatment in the past with 
moderate relief.  He denied any leg pain.  

On examination, there was postural abnormality and moderate 
right thoracic scoliosis with an elevated right shoulder.  
There was no paraspinal muscular tenderness.  Range of motion 
of the spine was 80 degrees' forward flexion, 20 degrees' 
backward extension, 25 degrees' left lateroflexion, 
30 degrees' right lateroflexion, 25 degrees' rotation to the 
left, and 25 degrees' rotation to the right.  There was 
moderate objective evidence with pain on range of motion 
testing.  

No X-ray study was reported.

The examiner gave a diagnosis of "idiopathic right thoracic 
scoliosis."  It was indicated that range of motion was 
maintained.  The examiner stated that scoliosis was unrelated 
to active duty service, and opined that the objective 
findings did not correlate with the veteran's complaints.

The veteran was seen on a number of occasions during service 
for complaints regarding his back.  Thus there is competent 
evidence of inservice incurrence.  However, there is no 
competent evidence of a nexus between the inservice 
complaints and the veteran's current right thoracic 
scoliosis.  A VA physician who examined the veteran in 1995 
opined that the veteran's scoliosis was unrelated to his 
active duty service.  From a review of the record, it appears 
the only evidence that the veteran has submitted which 
supports the finding of a nexus to service is his own 
testimony.  He is not competent to provide evidence of a 
nexus between service and current right thoracic scoliosis.  
There is no medical opinion of record associating the back 
problems the veteran had during service with the right 
thoracic scoliosis of undetermined etiology diagnosed in 
1995.  Based upon a thorough review of the pertinent evidence 
of record, the Board is unable to conclude that any current 
scoliosis is attributable to the veteran's active service 
either on a direct basis or by way of aggravation.  Under 
such circumstances, the claim with regard to this matter is 
not well grounded, and must be denied.

Bilateral Knee Disability

A review of the evidence of record discloses that the veteran 
was seen on one occasion in a service department clinic in 
December 1990 with a complaint of knee pain of one month's 
duration.  There was no known cause.  He complained of pain 
when running.  On observation, there were no swelling, 
neuritis, no bruising, no pain and no discomfort on 
palpation.  The assessment was strain.  There was no further 
reference to the knees during the remainder of service.  

VA accorded the veteran an orthopedic examination in February 
1995.  He reported his left knee was previously diagnosed 
with a cartilage tear.  The pain was nonspecific in location 
in the knee.  He complained that it bothered him several 
times a month.  He reported that the left knee had locked on 
one occasion while he was on active duty.  Examination 
findings were unremarkable except for notation of tenderness 
on patellofemoral compression.  The diagnosis was mild 
patellofemoral chondromalacia, noted as being unrelated to 
active duty service.  It was indicated that the 
chondromalacia minimally limited the veteran by objective 
examination.

At the time of a hearing at the RO in 1996, the veteran 
indicated that he was not receiving any treatment for his 
knees. 

Although the veteran is competent to report inservice 
symptoms, as well as to report a continuation of such 
symptoms since service, the records do not reflect that he is 
competent to offer opinions as to medical causation or 
diagnosis.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A VA orthopedist specifically stated that the veteran's 
patellofemoral chondromalacia noted following examination in 
February 1995 had no relationship to the veteran's active 
duty.  The veteran has submitted no evidence to the contrary.  
As noted above, in order for a claim to be well grounded, 
there must be competent evidence of not only a current 
disability, but also of a nexus between some inservice injury 
or disease and a current disability.  From a review of the 
record, it appears the only evidence that the veteran has 
submitted which supports a finding of a nexus to service is 
his own testimony.  He is not competent to provide evidence 
of a nexus between service and current chondromalacia or any 
other knee disorder.  Based upon a full review of the 
evidence of record, then, the Board is unable to conclude 
that any current chondromalacia or other knee disorder is 
attributable to the veteran's active service.  Under such 
circumstances, the claim with regard to this matter is not 
well grounded, and must be denied. 

Service Connection for Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability where the 
auditory threshold in any of the frequencies, 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 hertz is 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are 94 percent.  38 C.F.R. § 3.385 
(1999).  

In the present case, it is argued that, while in service, the 
veteran was exposed to noise at hazardous levels, which 
exposure has resulted in the development of chronic hearing 
loss and tinnitus.  Service medical records, however, fail to 
demonstrate the presence of either chronic defective hearing 
or tinnitus.

In February 1995, the veteran was accorded an audio-ear 
disease examination by VA.  He stated that for the past three 
years or so, he had had some fullness in both ears.  He 
noticed that there was pain when changing altitudes.  
Notation was made of some difficulty hearing low frequency 
noises.  He denied any nasal congestion and occasionally 
reported some short-lived tinnitus.  Audiogram testing showed 
normal hearing.  The diagnosis was Eustachian tube 
dysfunction.  There was no diagnosis made of tinnitus.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of a current 
disability, but also of a nexus between some inservice injury 
or disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The only evidence that the veteran has 
submitted which supports a finding of a nexus to service is 
his own testimony.  Evidence of such a nexus, however, cannot 
be provided by lay testimony, because "lay persons are not 
competent to offer medical opinions.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Moreover, the veteran has failed to 
provide evidence of continuity of symptomatology under 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  His statements are insufficient to relate his 
current symptoms to his prior symptoms, or to his period of 
service or any applicable presumptive period.  Based upon a 
full review of the pertinent evidence of record, the Board is 
unable to conclude that the veteran's claimed hearing loss 
and tinnitus were present in service, or are otherwise of 
service origin.  In any event the claims for service 
connection for hearing loss and tinnitus are not supported by 
competent evidence that he currently has these disabilities.  
In the absence of competent evidence of current disability, 
the claims are not well grounded and must be denied. 

Service Connection for Bronchitis, also Claimed as a Chest 
and/or Breathing Problems, also Claimed as a Result of an 
Undiagnosed Illness, Service 
Connection for a Disability Manifested by Blackouts, also 
Claimed as a 
Result of an Undiagnosed Illness, and Service Connection for 
a Skin 
Condition, also Claimed as a Result of an Undiagnosed Illness

As discussed above, a well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness, generally requires the 
submission of some evidence of:  (1)  Active military, naval, 
or air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
See VAOPGCPREC 4-99.  

With this in mind, the undersigned first turns to the 
question of service connection for a respiratory disorder.  A 
review of the service records shows that the veteran was seen 
on one occasion in September 1991 for what was determined to 
be mild bronchitis.  A chest X-ray study done in September 
1991 reportedly showed questionable minimal infiltrate of the 
right upper lung.  

Additional service records include the report of a visit in 
November 1992 for the complaint of shortness of breath.  The 
veteran stated he had some nasal congestion.  On examination 
of the chest and lungs, there was regular respiratory rhythm.  
Notation was made of mild distress and hyperventilation.  
There was mild expiratory wheezing bilaterally with rhonchi 
in the left lower base.  A chest X-ray study was 
unremarkable.  The assessment was possible bronchitis.  He 
was given medication.

The veteran was seen again in November 1992 several days 
later for follow-up purposes.  He reported persistent 
symptoms.  Notation was made that a chest X-ray study was 
reportedly normal on his last visit.  The assessment on 
current examination was bronchitis with reactive airway 
disease component.

The post service medical evidence, includes reports of 
various examinations, with none containing reference to any 
respiratory difficulties.  Notation was made in a report of 
contact dated February 23, 1995, that the veteran was unable 
to make his appointments because he claimed his job would not 
give him time off.  The record reflects that he was to be 
scheduled for pulmonary function testing on February 23, 
1995, the date of the report of contact.  In his testimony 
given at an RO hearing the veteran reported that he was not 
currently experiencing respiratory symptoms.  When asked 
whether there was a condition that he was claiming that was 
related to bronchitis, he indicated that he "just want it 
marked down on the record in case all of a sudden, like say 
my lungs give out."  

Having carefully reviewed the evidence of record, the Board 
finds that the appellant has not submitted a well-grounded 
claim of entitlement to service connection for bronchitis or 
any respiratory disorder as a result of an undiagnosed 
illness.  The Board observes that there appears to have been 
no identified respiratory disorder, as opposed to an 
undiagnosed illness.  The Court has held that "in the absence 
of competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In Rabideau v. Derwinski, 
2 Vet. App. 141 (1992), the Court held that the failure to 
demonstrate that a disability is currently  manifested 
constitutes failure to present a plausible or well-grounded 
claim.  In this case, there has been obtained no medical 
evidence that indicates or suggests that the appellant has 
bronchitis or any other respiratory disorder, and the veteran 
himself has essentially acknowledged this at the hearing.  
Accordingly, in the absence of a current disability, service 
connection may not be granted.

The veteran has also claimed service connection for this 
disability on the basis of undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117.  However, he concedes that 
he is not experiencing any respiratory symptoms and there is 
no competent evidence of an undiagnosed illness.  Thus, his 
claim on this basis is not well grounded.

Entitlement to Service Connection for a Disability Manifested 
by Blackouts

A review of the service medical records is without reference 
to blackouts or a disability  manifested by blackouts.  The 
veteran was seen for several different examinations by VA on 
different occasions in 1994 and 1995 and no disability 
manifested by blackouts was documented.  As noted in the 
discussion above, the Board observes there appears to have 
been no identified disability manifested by blackouts, as 
opposed to an undiagnosed illness.  Again, as indicated in 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), as indicated 
above, the Court has held that the failure to demonstrate 
that a disability is currently manifested constitutes failure 
to present a plausible or well-grounded claim.  In sum, there 
is no medical evidence indicating or suggesting that the 
veteran has a disability  manifested by blackouts.  In the 
absence of a current disability, service connection may not 
be granted.  Any discussion under Persian Gulf law and 
regulations on the context of this issue is moot in the 
absence of objective indications of a disability manifested 
by blackouts.

Service Connection for a Chronic Skin Disorder, also Claimed 
on the Basis of an Undiagnosed Condition

A review of the service medical records reflects that the 
veteran was seen on one occasion in March 1991 for a rash of 
the forehead.  The remainder of the service medical records 
are without reference to any complaints or abnormalities 
regarding the skin.  

The veteran was accorded an examination of the skin by VA in 
November 1994.  He reported that in 1991 he had a peeling or 
flaking of the skin on the face, primarily involving the 
forehead and the nose.  He was treated with an ointment and 
this cleared in 1 to 2 days.  He stated that in 1992 he 
developed a rash on the thighs and legs, and had recently 
developed a rash of the forearms.  The lesions were described 
as small, red bumps, with a small blister on the top.  The 
rash lasted about a week to several weeks, and would come and 
go during the course of the year.  On current examination, no 
skin lesions were identified.  The diagnoses were "possible" 
miliaria crystallina in 1992 and subsequently; and, 
"possible" contact dermatitis in 1991, noted as possibly 
being due to the helmet the veteran was wearing in the 
climate in which he found himself.  The examiner commented 
there were no rashes and no skin pathology that could be 
detected which would correspond to the veteran's history.  
Accordingly, he examiner could not make a definitive 
diagnosis.  

In view of the foregoing, the Board finds that the veteran 
has not submitted a well-grounded claim of entitlement to 
service connection for a skin disorder, also claimed as a 
result of an undiagnosed illness.  First, the disorder has 
been tentatively identified as possible dermatitis in the 
past and possible miliaria crystallina in the past.  
Accordingly, it is not an undiagnosed illness within the 
meaning of the applicable statute and regulation.  Moreover, 
the recent examinations and other evidence shows that there 
are no current manifestations of undiagnosed illness.  
VAOPGCPREC 4-99.

The Court, as noted above, has held that when there is no 
competent medical evidence of a current disability and a 
causal link to service, or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  


PTSD

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

In the instant case the veteran underwent a VA examination in 
November 1994.  The examiner diagnosed PTSD as a result of 
traumas experienced while serving in the Persian Gulf.  The 
diagnosis of PTSD attributed to inservice stressors reported 
by the veteran is sufficient to render the veteran's claim 
for service connection well grounded.


ORDER

A well-grounded claim, not having been presented, service 
connection for right thoracic scoliosis is denied.

A well-grounded claim, not having been presented, service 
connection for a bilateral knee disability is denied.

A well-grounded claim, not having been presented, service 
connection for a bilateral hearing loss is denied.

A well-grounded claim, not having been presented, service 
connection for a tinnitus is denied.

A well-grounded claim, not having been presented, service 
connection for bronchitis, also claimed as chest and/or 
breathing difficulties, also claimed as a result of an 
undiagnosed illness, is denied.

A well-grounded claim, not having been presented, service 
connection for a disability manifested by blackouts, also 
claimed as a result of an undiagnosed illness, is denied.

A well-grounded claim, not having been presented, service 
connection for a chronic skin disorder, also claimed as a 
result of an undiagnosed illness, is denied.  


REMAND

The appellant is also seeking entitlement to service 
connection for a psychiatric disorder, claimed as PTSD.  
Reference is also made to a claim for service connection for 
dysthymia, also claimed as chronic fatigue syndrome, claimed 
as the result of an undiagnosed illness.  The veteran has 
alluded to incidents he experienced during his service in the 
Southwest Asia Theater of Operations.  He claims that while 
serving in Saudi Arabia he was a member of an air defense 
artillery unit.  He also recalled service with a burial 
detail in Kuwait.  He recalled driving a truck with a Gatling 
gun, which stopped the Iraqis from retreating, but he stated 
it was not clear and he had difficulty remembering his 
experiences.  For some reason, no medical records or the 
claims folder were available to the examiner for review.  The 
information was obtained from the veteran alone.  The 
examiner provided a nexus on a diagnosis of PTSD.  

The veteran was also accorded psychological testing at that 
time.  Notation was made of a history of alcohol and 
substance abuse.  The veteran stated that he remembered 
driving through a minefield and had the windows blown out 
from shelling activity and having his nose burned.  When 
queried about specific traumas, he claimed that he did not 
remember much.  He remembered digging a latrine, washing 
jeeps, and driving in convoys.  He could not recall "the 
stuff that keeps coming back."  He also indicated he was 
demoted from an E4 to an E2 for smacking an E5.  The Board 
notes that his report of separation reflects that he was 
discharged as an E4.  He underwent the psychological testing 
in October 1994 and the psychology intern and staff 
psychologist concluded that many of the symptoms he described 
met the criteria for the diagnosis of PTSD.  However, they 
added that a diagnosis of PTSD could not be made because of 
the influence of the veteran's alcohol dependence, as well as 
recent psychoactive substance abuse.  Notation was also made 
that the evaluation was completed without the benefit or 
review of the veteran's claims folder.  It was recommended 
that he be given a current diagnosis of alcohol dependence 
and psychoactive substance abuse.  A diagnosis of PTSD was 
deferred.  Unfortunately, the record reveals no further 
development of the matter.

At the time of the hearing at the RO in September 1996, the 
veteran was vague and less than forthcoming.  He essentially 
indicated that he was "scared" of participating in Desert 
Storm.  

His claim of service connection for PTSD is well grounded.  
He has a current diagnosis of PTSD.  In this regard, his 
factual accounts are presumed credible for the limited 
purpose of ascertaining whether his claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996). 

However, having found that the claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon the VA the duty to assist the appellant in the 
development of his claim by obtaining relevant records that 
could possibly substantiate his claim and by affording him a 
comprehensive VA medical examination.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994).

A review of the service records reflects that the veteran was 
diagnosed on one occasion as having dysthymia.  He has also 
claimed that he has chronic fatigue syndrome, which he links 
to active service.  The clinical identity of his current 
disorder is uncertain in the opinion of the undersigned.  A 
clarifying VA examination would be of benefit in this regard.  

As noted above, the veteran has not provided a comprehensive 
statement of his claimed stressors for attempted 
corroboration.  The Board finds that he should be afforded 
one more opportunity to provide further information relative 
to the claimed stressors.  He should be informed of the 
importance of providing more detailed information than he has 
given thus far.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him to identify any recent treatment 
for psychiatric symptomatology.  After 
securing any necessary release forms or 
authorization from the veteran, the RO 
should attempt to secure any treatment 
records which have not already been 
associated with the veteran's claims 
folder.  Once obtained, these records 
should be associated with the claims 
file.

2.  The RO should request that the 
veteran submit specific information as to 
any stressors experienced in service.  He 
should be advised that research of his 
stressor will require him to provide the 
"what, where, and when" of each stressor, 
to include the dates of events already 
described by him.  He should also be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible.

3.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors.  This summary, 
together with a copy of the DD-214, a 
copy of this REMAND, and all associated 
documents, including the veteran's 201-
File, should be sent to the U.S. Armed 
Service Center for Research of Unit 
Records, 7798 Cisna Road, Suite 101, 
Springfield, VA 22150.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors. 

4.  Following the receipt of a response 
from the Center, the RO must prepare and 
report in detail the nature of any 
stressors that it has determined are 
established by the record.  This report 
is then to the added to the claims 
folder.  

5.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The claims 
folder and a copy of this REMAND must be 
provided to the examiner for review prior 
to the examination.  The examiner should 
identify any psychiatric disorders that 
are present and express an opinion as to 
whether each disorder is more likely, 
less likely, or at least as likely as 
not, related to the veteran's service.  
Of particular interest is whether or not 
the veteran has dysthymia.  If the 
examiner believes that PTSD is an 
appropriate diagnosis, that examiner must 
specify the evidence relied upon to 
determine the existence of the stressors 
are responsible for their conclusion.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

6.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
actions have been conducted and completed 
in full.  After the development requested 
has been completed to the extent 
possible, the RO should adjudicate the 
claim of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD, and whether 
there is chronic fatigue syndrome claimed 
as a result of an undiagnosed illness.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished with copies of a supplemental statement of the 
case and be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action unless 
otherwise notified, but he and/or his representative may 
furnish additional evidence and argument to the RO while the 
case is in REMAND status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

